DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51-54 and 56 are pending. 
3.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51-54 and 56 are examined.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 51 and 52 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on August 3, 2022 have been fully considered but they are not persuasive.
Claims 51 and 52 are drawn to the plant of claims 17 or 38, and recite a a manner in which tembotrione or isoxaflutole are applied.  Claims 17 and 38 are drawn to a plant comprising a Blepharisma japonicum HPPD, wherein the plant is tolerant either one of said two herbicides.  Thus claims 51 and 52 do not introduce any additional structural elements to the plants of claims 17 or 38, and do not properly further limit the subject matter of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues that the amendments to the claims obviate the rejection (page 6 of the Remarks).  This is not found to be persuasive.  While Applicant’s amendments are acknowledged, the claims remain rejected for the reasons set forth above.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 17, 20, 24, 37, 38, 40-43, 49, 51-54, and 56 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of Tanaka et al (Gensei Dobutsugaku Zasshi (2007) 40:131-138, teaching GenBank Accession Number AB325671, identified as a gene encoding a OT-1 4-hydroxyphenylpyruvate dioxygenase from Blepharisma japonicum, November 1, 2007), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362).  Applicant's arguments filed on August 3, 2022 have been fully considered but they are not persuasive.
The claims are drawn to a plant, comprising a single copy of a chimeric gene comprising a nucleic acid sequence encoding a Blepharisma japonicum HPPD having the amino acid sequence of SEQ ID NO: 4 from amino acid 2 to amino acid 382, including wherein the nucleic acid comprises nucleotides 4-1149 of SEQ ID NO: 1, said plant having a phenotype of tolerance to a field application dose of 100 g Ai/ha of tembotrione or isoxaflutole.  
Claims 17, 38, and 56 recite the following limitation: “wherein said tolerance is no more than 50% injury from 100 g AI/ha isoxaflutole or no more than 40% injury from 100 g AI/ha tembotrione, if determined seven days after application of the herbicide.”  The terms “50% injury” and “40% injury” would encompass any type of injury, measured in any manner.  The term “percent injury” is not defined in the specification.  It is also noted that the claim encompasses any level of the transgene expression.  Similarly, the term “no bleaching” (not defined in the specificaiton) in claim 56 would encompass a scenario wherein only a portion of a plant shows no bleaching. 
The term “phenotype of tolerance … 2-4 times” that of control plants, in claim 38, does not limit the claim to specific methods of estimating tolerance or specific concentration of HPPD inhibitors.  Similarly, claim 51 merely recites how an herbicide is applied, while claim 52 narrows down the phenotype already recited in claim 17.  These claims do not introduce additional structural limitations to said plant. 
Sailland et al teach a chimeric gene that expresses an HPPD from Pseudomonas (claim 1); a chimeric gene comprising a nucleic acid sequence encoding HPPD, under the control of at least one plant promoter sequence (claim 3; col. 2, lines 17-22), with the chimeric gene comprising a plant transit peptide between the promoter and the HPPD coding sequence (claims 3 and 5, col. 2, lines 35-52).  Sailland et al teach a vector comprising the chimeric gene, and plants, plant cells, and seeds transformed with those vectors and exhibiting herbicide tolerance (claim 8, and col. 2, lines 59-66).  
	Sailland et al do not teach a nucleic acid encoding the HPPD from Blepharisma japonicum.
	Tanaka et al teach GenBank Accession Number AB325671, identified as the nucleic acid sequence encoding the HPPD from Blepharisma japonicum, which has 100% sequence identity to the instant SEQ ID NO: 1.  The sequence alignment is set forth below: 
LOCUS       AB325671                1187 bp    mRNA    linear   INV 27-NOV-2014
DEFINITION  Blepharisma japonicum Bj4HPPD mRNA for 4-hydroxyphenylpyruvate
            dioxygenase homolog, complete cds.
ACCESSION   AB325671
VERSION     AB325671.1  GI:159031818
KEYWORDS    .
SOURCE      Blepharisma japonicum
  ORGANISM  Blepharisma japonicum
            Eukaryota; Alveolata; Ciliophora; Postciliodesmatophora;
            Heterotrichea; Heterotrichida; Blepharismidae; Blepharisma.
REFERENCE   1
  AUTHORS   Tanaka,Y., Sugiura,M. and Harumoto,T.
  TITLE     Cdk1 and cks gene homologs are transcriptionally activated during
            induction of conjugating pairs in mating-type II cells of the
            ciliate Blepharisma japonicum
  JOURNAL   Gensei Dobutsugaku Zasshi 40, 131-138 (2007)
REFERENCE   2  (bases 1 to 1187)
  AUTHORS   Tanaka,Y., Harumoto,T. and Sugiura,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-JUN-2007) Contact:Yuri Tanaka Nara Women's
            University, Department of Biological Science and Environment;
            Kita-uoya-nishi-machi, Nara, Nara 630-8506, Japan
FEATURES             Location/Qualifiers
     source          1..1187
                     /organism="Blepharisma japonicum"
                     /mol_type="mRNA"
                     /strain="R48"
                     /db_xref="taxon:5961"
                     /mating_type="mating type II"
     gene            1..1187
                     /gene="Bj4HPPD"
     CDS             19..1167
                     /gene="Bj4HPPD"
                     /note="gene expressed during conjnugation in mating type
                     II"
                     /codon_start=1
                     /transl_table=4
                     /product="4-hydroxyphenylpyruvate dioxygenase homolog"
                     /protein_id="BAF91881.1"
                     /db_xref="GI:159031819"
                     /translation="MTYYDKQETRPDLGEFYGFHHVRFYVSNSEQAASFYTSRFGFSP
                     VAYEGLETGNQKFCTNVVRSNHVVIAFTSALTPEDNEVNRHVGKHSDGVQDIAFSVSD
                     ARGMYEKAIA KGCKSFREPQVLQDQFGSVIIASLQTYGDTVHTLVQNVDYTGPFLPGF
                     RAITKDDPLNSAFPQVNYDIIDHVVGNQPGGDMTPTVEWYEKYLEFHRYWSADESVIH
                     TDYSALRSVVVADWDEVIKMPINEPADGLRKSQIQEYVEYYGGAGVQHIALKVNDIIS
                     VISTLRARGVEFLEVPPKYYDSLRKRLAHSAVQIEEDLKRIEDLHILVDFDDRGYLLQ
                     IFTKPVEDRPTLFYEIIQRHNNNGFGIGNFKALFESLEQEQERRGNLI"

  Query Match             100.0%;  Score 1149;  DB 66;  Length 1187;
  Best Local Similarity   100.0%;  
  Matches 1149;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGACTTATTACGACAAGCAAGAAACGCGTCCAGATCTTGGCGAATTCTATGGTTTCCAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         19 ATGACTTATTACGACAAGCAAGAAACGCGTCCAGATCTTGGCGAATTCTATGGTTTCCAT 78

Qy         61 CACGTTCGTTTTTACGTCTCCAACTCAGAGCAAGCCGCTTCGTTCTACACATCTCGCTTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         79 CACGTTCGTTTTTACGTCTCCAACTCAGAGCAAGCCGCTTCGTTCTACACATCTCGCTTT 138

Qy        121 GGGTTTTCTCCGGTTGCCTATGAAGGATTGGAAACAGGAAACCAAAAATTCTGTACCAAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        139 GGGTTTTCTCCGGTTGCCTATGAAGGATTGGAAACAGGAAACCAAAAATTCTGTACCAAT 198

Qy        181 GTCGTCCGAAGCAACCATGTAGTCATCGCTTTTACCTCAGCTCTCACTCCTGAAGACAAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        199 GTCGTCCGAAGCAACCATGTAGTCATCGCTTTTACCTCAGCTCTCACTCCTGAAGACAAT 258

Qy        241 GAAGTGAACCGTCACGTTGGCAAGCATAGTGATGGAGTTCAAGACATTGCCTTTAGTGTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        259 GAAGTGAACCGTCACGTTGGCAAGCATAGTGATGGAGTTCAAGACATTGCCTTTAGTGTA 318

Qy        301 AGTGACGCAAGAGGGATGTATGAGAAAGCGATAGCTAAAGGCTGTAAAAGCTTCCGTGAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        319 AGTGACGCAAGAGGGATGTATGAGAAAGCGATAGCTAAAGGCTGTAAAAGCTTCCGTGAG 378

Qy        361 CCACAGGTTTTACAAGATCAATTTGGATCTGTTATAATAGCGTCTCTCCAGACTTATGGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        379 CCACAGGTTTTACAAGATCAATTTGGATCTGTTATAATAGCGTCTCTCCAGACTTATGGA 438

Qy        421 GACACTGTTCACACATTAGTCCAAAATGTCGACTATACAGGACCCTTTTTGCCTGGCTTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        439 GACACTGTTCACACATTAGTCCAAAATGTCGACTATACAGGACCCTTTTTGCCTGGCTTC 498

Qy        481 AGAGCAATCACAAAAGATGATCCATTAAACTCTGCCTTTCCTCAGGTAAATTATGACATT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        499 AGAGCAATCACAAAAGATGATCCATTAAACTCTGCCTTTCCTCAGGTAAATTATGACATT 558

Qy        541 ATTGATCATGTTGTAGGAAATCAGCCTGGTGGCGATATGACTCCTACAGTAGAATGGTAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        559 ATTGATCATGTTGTAGGAAATCAGCCTGGTGGCGATATGACTCCTACAGTAGAATGGTAT 618

Qy        601 GAGAAATATCTAGAATTTCATCGATATTGGTCTGCTGATGAGTCTGTAATCCATACCGAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        619 GAGAAATATCTAGAATTTCATCGATATTGGTCTGCTGATGAGTCTGTAATCCATACCGAT 678

Qy        661 TATTCAGCATTAAGGTCTGTTGTGGTTGCTGATTGGGATGAAGTGATCAAAATGCCTATT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        679 TATTCAGCATTAAGGTCTGTTGTGGTTGCTGATTGGGATGAAGTGATCAAAATGCCTATT 738

Qy        721 AATGAGCCTGCTGATGGACTTAGAAAAAGTCAAATCCAAGAATATGTCGAATATTATGGT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        739 AATGAGCCTGCTGATGGACTTAGAAAAAGTCAAATCCAAGAATATGTCGAATATTATGGT 798

Qy        781 GGAGCAGGCGTACAACATATTGCCTTAAAAGTCAATGATATTATTTCAGTAATAAGCACC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        799 GGAGCAGGCGTACAACATATTGCCTTAAAAGTCAATGATATTATTTCAGTAATAAGCACC 858

Qy        841 TTAAGGGCTAGAGGTGTGGAATTCTTAGAAGTTCCTCCTAAATATTATGATAGCTTAAGA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        859 TTAAGGGCTAGAGGTGTGGAATTCTTAGAAGTTCCTCCTAAATATTATGATAGCTTAAGA 918

Qy        901 AAAAGACTTGCGCATTCTGCGGTACAAATTGAAGAAGACTTAAAAAGAATTGAAGACCTT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        919 AAAAGACTTGCGCATTCTGCGGTACAAATTGAAGAAGACTTAAAAAGAATTGAAGACCTT 978

Qy        961 CATATTTTGGTTGACTTTGACGACCGTGGGTATTTACTTCAGATTTTCACAAAACCAGTA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        979 CATATTTTGGTTGACTTTGACGACCGTGGGTATTTACTTCAGATTTTCACAAAACCAGTA 1038

Qy       1021 GAAGACAGACCTACTCTGTTTTATGAAATTATTCAAAGACATAATAACAATGGATTCGGA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1039 GAAGACAGACCTACTCTGTTTTATGAAATTATTCAAAGACATAATAACAATGGATTCGGA 1098

Qy       1081 ATTGGAAATTTTAAAGCCCTATTTGAATCATTGGAACAAGAGCAAGAAAGAAGAGGTAAT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1099 ATTGGAAATTTTAAAGCCCTATTTGAATCATTGGAACAAGAGCAAGAAAGAAGAGGTAAT 1158

Qy       1141 TTGATCTAA 1149
              |||||||||
Db       1159 TTGATCTAA 1167

GenBank Accession Number AB325671 also teaches the protein translated from the above nucleic acid sequence.  The amino acid sequence of that protein has 100% identity to the instant SEQ ID NO: 4.  The sequence alignment is set forth below. 
DT   15-JAN-2008, sequence version 1.
DT   05-OCT-2016, entry version 26.
DE   RecName: Full=4-hydroxyphenylpyruvate dioxygenase {ECO:0000256|PIRNR:PIRNR009283};
GN   Name=Bj4HPPD {ECO:0000313|EMBL:BAF91881.1};
OS   Blepharisma japonicum.
OC   Eukaryota; Alveolata; Ciliophora; Postciliodesmatophora;
OC   Heterotrichea; Heterotrichida; Blepharismidae; Blepharisma.
OX   NCBI_TaxID=5961 {ECO:0000313|EMBL:BAF91881.1};
RN   [1] {ECO:0000313|EMBL:BAF91881.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=R48 {ECO:0000313|EMBL:BAF91881.1};
RA   Tanaka Y., Sugiura M., Harumoto T.;
RT   "Cdk1 and cks gene homologs are transcriptionally activated during
RT   induction of conjugating pairs in mating-type II cells of the ciliate
RT   Blepharisma japonicum.";
RL   Gensei Dobutsugaku Zasshi 40:131-138(2007).
CC   -!- COFACTOR:
CC       Name=Fe cation; Xref=ChEBI:CHEBI:24875;
CC         Evidence={ECO:0000256|PIRSR:PIRSR009283-1};
CC       Note=Binds 1 Fe cation per subunit.
CC       {ECO:0000256|PIRSR:PIRSR009283-1};
CC   -!- SIMILARITY: Belongs to the 4HPPD family.
CC       {ECO:0000256|PIRNR:PIRNR009283, ECO:0000256|PIRSR:PIRSR009283-1}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; AB325671; BAF91881.1; -; mRNA.
DR   ProteinModelPortal; A8R3H6; -.
DR   GO; GO:0003868; F:4-hydroxyphenylpyruvate dioxygenase activity; IEA:InterPro.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0009072; P:aromatic amino acid family metabolic process; IEA:InterPro.
DR   Gene3D; 3.10.180.10; -; 2.
DR   InterPro; IPR005956; 4OHPhenylPyrv_dOase.
DR   InterPro; IPR029068; Glyas_Bleomycin-R_OHBP_Dase.
DR   InterPro; IPR004360; Glyas_Fos-R_dOase_dom.
DR   PANTHER; PTHR11959; PTHR11959; 1.
DR   Pfam; PF00903; Glyoxalase; 2.
DR   PIRSF; PIRSF009283; HPP_dOase; 1.
DR   SUPFAM; SSF54593; SSF54593; 1.
DR   TIGRFAMs; TIGR01263; 4HPPD; 1.
PE   2: Evidence at transcript level;
KW   Dioxygenase {ECO:0000313|EMBL:BAF91881.1};
KW   Iron {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Metal-binding {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Oxidoreductase {ECO:0000313|EMBL:BAF91881.1};
KW   Pyruvate {ECO:0000313|EMBL:BAF91881.1}.
FT   DOMAIN       18    121       Glyoxalase. {ECO:0000259|Pfam:PF00903}.
FT   DOMAIN      181    335       Glyoxalase. {ECO:0000259|Pfam:PF00903}.
FT   METAL       183    183       Iron. {ECO:0000256|PIRSR:PIRSR009283-1}.
FT   METAL       266    266       Iron. {ECO:0000256|PIRSR:PIRSR009283-1}.
FT   METAL       349    349       Iron. {ECO:0000256|PIRSR:PIRSR009283-1}.
SQ   SEQUENCE   382 AA;  43609 MW;  8693025C7D6171CB CRC64;

  Query Match             100.0%;  Score 2012;  DB 22;  Length 382;
  Best Local Similarity   100.0%;  
  Matches  382;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTYYDKQETRPDLGEFYGFHHVRFYVSNSEQAASFYTSRFGFSPVAYEGLETGNQKFCTN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTYYDKQETRPDLGEFYGFHHVRFYVSNSEQAASFYTSRFGFSPVAYEGLETGNQKFCTN 60

Qy         61 VVRSNHVVIAFTSALTPEDNEVNRHVGKHSDGVQDIAFSVSDARGMYEKAIA KGCKSFRE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VVRSNHVVIAFTSALTPEDNEVNRHVGKHSDGVQDIAFSVSDARGMYEKAIA KGCKSFRE 120

Qy        121 PQVLQDQFGSVIIASLQTYGDTVHTLVQNVDYTGPFLPGFRAITKDDPLNSAFPQVNYDI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PQVLQDQFGSVIIASLQTYGDTVHTLVQNVDYTGPFLPGFRAITKDDPLNSAFPQVNYDI 180

Qy        181 IDHVVGNQPGGDMTPTVEWYEKYLEFHRYWSADESVIHTDYSALRSVVVADWDEVIKMPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IDHVVGNQPGGDMTPTVEWYEKYLEFHRYWSADESVIHTDYSALRSVVVADWDEVIKMPI 240

Qy        241 NEPADGLRKSQIQEYVEYYGGAGVQHIALKVNDIISVISTLRARGVEFLEVPPKYYDSLR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NEPADGLRKSQIQEYVEYYGGAGVQHIALKVNDIISVISTLRARGVEFLEVPPKYYDSLR 300

Qy        301 KRLAHSAVQIEEDLKRIEDLHILVDFDDRGYLLQIFTKPVEDRPTLFYEIIQRHNNNGFG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KRLAHSAVQIEEDLKRIEDLHILVDFDDRGYLLQIFTKPVEDRPTLFYEIIQRHNNNGFG 360

Qy        361 IGNFKALFESLEQEQERRGNLI 382
              ||||||||||||||||||||||
Db        361 IGNFKALFESLEQEQERRGNLI 382
Boudec et al teach chimeric genes comprising a polynucleotide encoding an HPPD that exhibits tolerant to HPPD inhibitors (Abstract; col. 1, lines 8-16).  Boudec et al teach modified HPPD sequences that are resistant to inhibitors and teach that the wild-type HPPD could be from any species (col. 4, line 41 - col. 5, line 17).  Boudec et al teach applying isoxaflutole to plants expressing wild-type and mutated HPPD, post-emergence at 100-600 g ai/ha, and teach that while the plants expressing mutant HPPD showed higher tolerance, the control plants expressing wild-type HPPD, showed at least some levels of survival at up to 600 g ai/ha of isoxaflutole (Example 6, col. 20-22).  Boudec et al teach that herbicide sensitive HPPDs have been successfully used in the art to confer herbicide resistance by overexpressing them (col. 1, bottom paragraph). 
Koprek et al teach that due to gene silencing in multicopy transgene insertion events, it is desirable to generate transgenic plants containing a single copy of the transgene (pg. 1354, right col.).  Koprek et al teach that in general, Agrobacterium-mediated transformation leads to lower copy numbers of the transgene, and single-copy inserts in transgenic plants are observed more frequently (pg. 1355, left col). 
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Sailland et al, using the nucleic acid encoding the HPPD from Blepharisma japonicum taught by Tanaka et al, and obtain a chimeric genes comprising said nucleic acid, as well as plants comprising said gene, including wherein the chimeric genes in which the HPPD coding sequence comprises a transit peptide, such as, for example, a plant chloroplast peptide.  Given the teachings of Koprek et al, it would have been obvious to select for transformed plants comprising a single copy of the transgene.  Selecting for transformed plants with more than one transgene copy (claim 49) would have been also obvious in order to obtain higher expression levels of the HPPD, for example.  In addition, in view of the teachings of Koprek et al, many transformed plants would naturally comprise multiple copies of the transgene as a result of the transformation.  It would have been obvious to introduce said nucleic acid into any desired agronomically significant plant, including tobacco plants taught by Boudec et al. 
One of ordinary skill in the art would have been motivated to combine the above teachings because expressing bacterial HPPD in plants confers herbicide resistance (Sailland et al, col. 1, lines 25-27); given that the accession numbers taught by Tanaka et al expressly identity the protein as the HPPD from Blepharisma japonicum; and given that Boudec et al suggest isolating HPPD from organisms other than plants, such as bacteria.  Given that Sailland et al et al successfully reduced their invention to practice, and given the teachings of Koprek et al, one would have had a reasonable expectation of success. 
The property of tolerance to 100 g ai/ha of HPPD inhibitors tembotrione and isoxaflutole would have naturally flowed from the structure of said prima facie obvious plant.  “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145(II).  
Moreover, in view of the fact that even wild-type HPPDs are known to confer herbicide tolerance when overexpressed, which is well-known in the art and expressly taught by Boudec, one would have reasonably expected the plants expressing the HPPD from Blepharisma japonicum to show tolerance to 100 g ai/ha of tembotrione and isoxaflutole, at least at some expression levels, all of which are encompassed by the claims, including wherein the injury rate no more than 40 or 50% and wherein a plant or its portion shows no bleaching. 
	Response to Arguments. 
	Applicant argues that Tanaka et al’s teachings are unrelated to herbicide tolerance.  Applicant argues that “One of ordinary skill in the art, reading Tanaka, would have no reason to introduce any of its sequences into a plant, let alone have any expectation of success.”  Applicant argues that “Boudec and Koprek likewise fail to teach or suggest HPPD from Blepharisma japonicum” (page 7 of the Remarks).  
	Applicant’s argument is not found to be persuasive.  Tanaka et al teach the GenBank Accession numbers that teach the HPPD from Blepharisma japonicum and expressly identify the enzymatic activity of the protein.  The motivation to combine the teachings of the Tanaka et al with those of the other cited references would have been derived from the combined teachings of the cited art, as set forth above.  
With regard to the teachings of Koprek and Boudec, Applicant’s argument is not found to be persuasive either.  Koprek et al was cited for the teaching regarding the copy number of a transgene.  The fact that Boudec et al do not expressly teach using the HPPD from Blepharisma japonicum does not make the argument persuasive, because Boudec et al suggest isolating HPPD from microorganisms.  At the same time, GenBank Accession Number AB325671 identifies the protein as an HPPD from B. japonicum. 
The Examiner maintains that the teachings of the prior art would have motivated one of ordinary skill in the art to make a chimeric gene comprising a nucleic acid encoding said HPPD, and a plant expressing said chimeric gene, regardless of whether or not it was known that the HPPD from B. japonicum could confer herbicide tolerance, and regardless of the fact that the wild-type HPPD from B. japonicum might not confer as high of a tolerance as a mutant would.  It is noted that “Obviousness does not require absolute predictability of success.  Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice. ... For obviousness under § 103, all that is required is a reasonable expectation of success” (In re O'Farrell, 853 F1894, 903-904 (Fed. Cir. 1988).
It is also noted that the overexpression of wild-type HPPD to confer tolerance to HPPD inhibitors is a strategy that is well-known in the prior art, as illustrated by Boudec et al, who teach, in col. 1, lines 55-65, as follows: “(3) overexpressing the sensitive enzyme so as to produce quantities of the target enzyme in the plant which are sufficient in relation to the herbicide, in view of the kinetic constants of the enzyme, so as to have enough of the functional enzyme available despite the presence of the inhibitor.  It is this third strategy which was described for successfully obtaining plants which were tolerant to HPPD inhibitors (WO96/38657), with it being understood that it was the first time that a strategy of simply overexpressing the (non-mutated) sensitive target enzyme was successfully used for conferring on plants agricultural level tolerance to a herbicide” (emphasis supplied).  The rejection is maintained. 

9.	Claim 25, 44, and 48 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of Tanaka et al (Gensei Dobutsugaku Zasshi (2007) 40:131-138), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17, further in view of Matringe et al (US Patent Application US 2005/0257283 A1, published November 17, 2005).  
Applicant's arguments filed on August 3, 2022 have been fully considered but they are not persuasive.
	The claims are directed to the plant of claim 17, further comprising a chimeric gene encoding a prephenate dehydrogenase (PDH); and to a seed of said plant. 
	The teachings of Sailland et al, Tanaka et al, Boudec et al, and Koprek et al are set forth above.  The references do not teach a plant comprising a chimeric gene encoding both, the HPPD and PDH. 
Matringe et al teach HPPD-inhibitor-resistant plants and cells that comprise the following: (1) a gene allowing overexpression of PDH, and (2) a gene allowing overexpression of HPPD (paragraphs 21-22).  Matringe et al also teach a method of producing such plants (paragraph 14). Matringe et al teach that PDH could originate from Saccharomyces cerevisiae (Accession No. S46037), as well as from other organisms (paragraph 27). 
	At the time the invention was made, it would have been prima facie obvious to modify the plant made obvious by the combination of the teachings of Sailland et al, Tanaka et al, Boudec et al, and Koprek et al using the teachings of Matringe et al, and obtain plants expressing a chimeric gene which comprises a nucleic acid encoding HPPD and PDH.  Obtaining the seed of said plant would have been obvious as well. 
One of ordinary skill would have been motivated to do so, because transforming plants with a gene encoding a PDH enzyme increases tolerance to HPPD inhibitors (Matringe et al, paragraphs 16 and 17).  This increase is particularly significant when the plants transformed with a gene encoding a PDH also overexpress a HPPD (Matringe et al, paragraph 17).  Given that both Sailland et al and Matringe et al successfully reduced their inventions to practice, one would have had a reasonable expectation of success.
Response to Arguments. 
Applicant argues that the teachings of Matringe et al do not remedy the deficiencies of the other cited references (pages 7-8 of the Remarks). 
Applicant’s argument is not found to be persuasive.  Matringe et al was cited for the teaching of combining a gene encoding an HPPD and a gene allowing overexpression of PDH in the same plant.  The plant of claim 17 would have been made obvious by the combination of Sailland et al, Tanaka et al, Boudec et al, and Koprek et al.  Matringe et al teach the additional limitations of claims 25, 44 and 48.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well. 

10.	Claims 26 and 27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of Tanaka et al (Gensei Dobutsugaku Zasshi (2007) 40:131-138), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17, and further in view of Pallett et al (United States Patent Number 7,250,561, issued July 31, 2007), and Dam et al (US Patent Publication 2007/0214515).  
Applicant's arguments filed on August 3, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to the plant of claim 17 further comprising one or more chimeric genes conferring tolerance to a growth regulator herbicide, such as dicamba, or encoding a herbicide inhibiting enzyme such as EPSP synthase.
	The teachings of Sailland et al, Tanaka et al, Boudec et al, and Koprek et al are set forth above.  The references do not teach a plant comprising a chimeric gene encoding the HPPD and another herbicide tolerance enzyme, such as EPSPS; or wherein the chimeric gene confers tolerance to a growth regulating herbicide such as dicamba. 
Pallett et al teach a nucleic acid sequence comprising at least two chimeric genes, each containing regulatory sequences for expression in plants, and coding sequences for both, HPPD and EPSP synthase, with the two genes conferring resistance to their respective inhibitors (claims 1 and 4).  Pallett et al teach transforming plants and cells with a construct comprising the two chimeric genes (claims 14-18).  Pallett et al teach combining a gene encoding HPPD not only with the genes conferring resistance to EPSP synthase-inhibitors, but also to a variety of other herbicides as well (col. 1, line 59 - col. 2, line 13; col. 2, lines 27-41). 
Dam et al teach isolated polynucleotides encoding polypeptides conferring resistance to more than one class of herbicides, including HPPD inhibitors, and including wherein one such class is synthetic auxin herbicides, such as dicamba (claims 1-5; paragraphs 0019 and 0075). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to further modify the plants made obvious by the combination of the teachings of Sailland et al, Tanaka et al, Boudec et al, and Koprek et al using the teachings of Pallett et al and Dam et al, and introduce into said plants a chimeric gene comprising the coding sequence for the HPPD from Blepharisma japonicum and a coding sequence of EPSPS or an enzyme conferring resistance to auxin-based herbicides such as dicamba.  
One of ordinary skill would have been motivated to do so, because there exists a need in agriculture for plants with tolerance to at least two herbicides (Pallett et al, col 1, lines 45-47).  Given that both Sailland et al and Pallett et al had successfully reduced their inventions to practice, one would have had a reasonable expectation of success.
Response to Arguments. 
Applicant argues that the teachings of Pallett et al and Dam et al do not cure the deficiencies of the other references (page 8 of the Remarks).  Applicant’s argument is not found to be persuasive.  The plant of claim 17 would have been made obvious by the combination of Sailland et al, Tanaka et al, Boudec et al, and Koprek et al.  Pallett et al and Dam et al teach the additional limitations of claims 26 and 27.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well. 
Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662